DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 02/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-17 and 20-25 is/are pending in the application.
Claim(s) 1-12 was/were withdrawn from consideration.
Claim(s) 13-17 and 20-25 is/are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 02/24/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Burnett (US PGPUB 20160183819) in view of Hastings (US PGPUB 20120059286), as applied below, addressed/disclosed the newly added/argued limitations.
With respect to the newly added claims 20-25, new references Tobescu (US PGPUB 20150343173) and Hunter (US PGPUB 20170196478) are applied to teach the newly added limitations.
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objections. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20, “wherein the indicator is selected from the group consisting of: a location indicator, a duration indicator, an elevation indicator, a tamper indicator, a dependent loop indicator, a floor contact indicator, or a patient securement indicator” should read -- wherein the indicator is selected from the group consisting of: a location indicator, a duration indicator, an elevation indicator, a tamper indicator, a dependent loop indicator, a floor contact indicator, and a patient securement indicator --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-17 is/are rejected under 35 U.S.C 103 as being unpatentable over Burnett (US PGPUB 20160183819 – of record) in view of Hastings (US PGPUB 20120059286).
Regarding claim 13, Burnett discloses a catheter (a sensing Foley catheter 10: ¶0151 and Figs. 6A-D), comprising: 
a catheter body (the catheter 10 comprising an unlabeled body: Fig. 6A), having a proximal end (a proximal end 14 of the catheter 10: ¶0152 and Fig. 6A) and a distal end (a distal end at a distal bladder portion 12: ¶0152 and Fig. 6A); 
a balloon (a balloon 36: ¶0152 and Fig. 6A) disposed adjacent to the distal end (the balloon 36 disposed adjacent to the distal end at the distal bladder portion 12: Fig. 6A); 
a drainage lumen (a urine drainage lumen 23: ¶0152 and Figs. 6B-C) extending from the distal end to the proximal end (¶0152 and Figs. 6A-C); 
an inflation lumen (an air or fluid lumen 24 communicate with the balloon 36: ¶0152 and Figs. 6A-B) extending from the balloon to the proximal end (Figs. 6A-B); and 
a sensor (a sensor 50: ¶0152 and Fig. 5B; wherein Fig. 5B shows a specific example of sensors 50) disposed adjacent to the distal end (¶0152 and Fig. 5B) and …a branching arm (see annotated Fig. 6B below) of the catheter body through which the inflation lumen passes (¶0152).
Burnett further discloses/suggests wherein the sensor communicatively coupled with an indicator (a console 80 comprising an indicator/display: ¶0030, 0143, 0146, 0152, Figs. 3 and 6C; wherein Fig. 3 shows the catheter 10 in use), but does not disclose wherein the indicator disposed in a wall of the catheter body adjacent to the proximal end. Thus, the difference between Burnett and the claimed invention is the arrangement/location of the indicator.
In the same field of endeavor, catheters, Hastings discloses a self-powered catheter (1000/1100/1200: ¶0108 and Figs. 10-12) comprising one or more sensors and a sensor indicator display (1020: ¶0113) disposed in a wall of the catheter adjacent to a proximal end for the benefits of indicating various types of information and alerts to the clinician and facilitating clinician interaction with the catheter (¶0112-0113).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Burnett by rearranging the indicator to be disposed in a wall of the catheter body adjacent to the proximal end, similar to that disclosed by Hastings, in order to indicate various types of information and alerts to the clinician and facilitate clinician interaction with the catheter, as suggested in ¶0112-0113 of Hastings and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). Further, one would have been motivated to rearrange the indicator disposed adjacent to the proximal end of the catheter for the purpose of indicating various types of information and alerts to the clinician and facilitating clinician/user interaction with the catheter. Thus, the indicator of Burnett in view of Hastings is disposed in a wall of the catheter body adjacent to the proximal end opposite a branching arm of the catheter body through which the inflation lumen passes.

    PNG
    media_image1.png
    278
    356
    media_image1.png
    Greyscale

Regarding claim 14, Burnett in view of Hastings discloses all the limitations as discussed above for claim 13.
Burnett further discloses/suggests wherein the sensor (the sensor 50) and the indicator (the console 80) are communicatively coupled by way of a wire (way of a data transmission line: ¶0044 and Fig. 3) disposed in a wall of the catheter body (at least portion of the disclosed transmission line is expected to be disposed in a wall of the catheter body to be able to connect the sensor and the indicator).
Regarding claim 15, Burnett in view of Hastings discloses all the limitations as discussed above for claim 13.
Burnett further discloses wherein the sensor and the indicator are communicatively coupled by means of wireless communication (¶0146).
Regarding claim 16, Burnett in view of Hastings discloses all the limitations as discussed above for claim 13.
Burnett further discloses wherein the sensor (the sensor 50) is designed to detect at least one of: an internal body temperature, a presence of moisture, a pressure, or a three-dimensional spatial location, a velocity of the catheter, a force on the catheter, a distance of the catheter to an object, or a proximity of the catheter to an object (the sensor 50 is designed to detect temperature or pressure: ¶0040 and 0152).
Regarding claim 17, Burnett in view of Hastings discloses all the limitations as discussed above for claim 16.
Burnett further discloses wherein the indicator is designed to communicate with the sensor to indicate an attribute relating to at least a three-dimensional spatial location, a presence of moisture, an inflation of the balloon, a velocity of the catheter, a force on the catheter, a proximity of the catheter to an object, a distance of the catheter to an object, or an internal body temperature (the indicator 80 is designed to communicate with the sensor 50 to detect an internal body temperature: ¶0039, 0146, and 0152).
Claim(s) 20-22 is/are rejected under 35 U.S.C 103 as being unpatentable over Burnett in view of Hastings, as applied to claim 16 above, and further in view of Tobescu (US PGPUB 20150343173).
Regarding claims 20-22, Burnett in view of Hastings discloses all the limitations as discussed above for claim 16.
Burnett/Hastings does not disclose wherein the indicator is selected from the group consisting of: a location indicator, a duration indicator, an elevation indicator, a tamper indicator, a dependent loop indicator, a floor contact indicator, and a patient securement indicator; wherein the sensor is designed to detect a start point of dwell time and an end point of dwell time and the duration indicator is designed to indicate the real time duration of use of the catheter; and wherein the start point of dwell time includes when the distal end is disposed within a bladder, when the balloon has been inflated, or when urine has started to flow through the catheter.
In the same field of endeavor, catheter, Tobescu discloses a catheter 10 comprising a duration indicator (a security unit 2 monitors a length of stay of the catheter in a body: ¶0454; thus, a security unit reads on the claimed duration indicator) and a sensor (a sensing element: ¶0007, 0010, 0189, 0205, 0545; thus, the sensor is capable of indicating the real time duration of use of the catheter and Tobescu implicitly suggests that the start point of dwell time includes when the distal end is disposed within a bladder or when urine has started to flow through the catheter) for the benefit of monitoring a length of stay of the catheter and thus facilitating to prevent a too long stay of catheter (¶0454).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Burnett in view of Hastings by incorporating a duration indicator and a sensor, similar to that disclosed by Tobescu, in order to monitor a length of stay of the catheter and thus facilitate to prevent a too long stay of catheter, as suggested in ¶0454 of Tobescu. Thus, the sensor of Burnett in view of Hastings and Tobescu is capable of detecting a start point of dwell time and an end point of dwell time and wherein the start point of dwell time includes when the distal end is disposed within a bladder or when urine has started to flow through the catheter.
Claim(s) 23 is/are rejected under 35 U.S.C 103 as being unpatentable over Burnett in view of Hastings and Tobescu, as applied to claim 20 above, and further in view of Hunter (US PGPUB 20170196478).
Regarding claim 23, Burnett in view of Hastings and Tobescu discloses all the limitations as discussed above for claim 20.
Burnett/Hastings/Tobescu does not disclose wherein the sensor is designed to detect the three-dimensional spatial location of the catheter and the indicator is the location indicator.
In the same field of endeavor, catheter, Hunter discloses a catheter comprising a sensor to detect three-dimensional spatial location of the catheter (a position sensor: ¶0080 and 0097; the position sensor is capable of detecting image of the catheter; thus, the position sensor reads on the claimed “sensor to detect three-dimensional spatial location of the catheter”) for the benefits of allowing imaging of the catheter, and detecting of changes and/or movement over time (¶0080 and 0097). Hunter further discloses the data collected by the sensor is stored in a location indicator (a receiving unit or a memory located within the catheter: ¶0026-0027; the receiving unit or the memory is capable of indicating three-dimensional spatial location of the catheter sensed by the sensor; thus, the receiving unit or the memory reads on the claimed location indicator) for the benefit of providing an analysis of the signal provided by the sensor (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Burnett in view of Hastings and Tobescu by incorporating a three-dimensional spatial location sensor and a location indicator, similar to that disclosed by Hunter, in order to confirm anatomical location and conformation, accurately determine the movement of the catheter during physical examination, and provide an analysis of the signal provided by the sensor, as suggested in ¶0015, 0026, and 0071 of Hunter. 
Claim(s) 24 is/are rejected under 35 U.S.C 103 as being unpatentable over Burnett in view of Hastings, as applied to claim 17 above, and further in view of Hunter.
Regarding claim 24, Burnett in view of Hastings discloses all the limitations as discussed above for claim 17.
Burnett/Hastings does not disclose wherein the sensor is designed to detect the force on the catheter and the indicator is a patient securement indicator.
Hunter further discloses the catheter comprising a sensor for the benefit of detecting force and mechanical stresses on the catheter (¶0014 and 0082). Hunter further discloses the data collected by the sensor is stored in a receiving unit or a memory located within the catheter (¶0026-0027: the receiving unit or the memory located within the catheter is capable of indicating proper placement and forces on the catheter sensed by the sensor; thus, the receiving unit or the memory reads on the claimed patient securement indicator) for the benefit of providing an analysis of the signal provided by the sensor (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Burnett in view of Hastings by incorporating a sensor and a patient securement indicator, similar to that disclosed by Hunter, in order to detect force and mechanical stresses on the catheter, and provide an analysis of the signal provided by the sensor, as suggested in ¶0014, 0026, and 0082 of Hunter. 
Claim(s) 25 is/are rejected under 35 U.S.C 103 as being unpatentable over Burnett in view of Hastings, as applied to claim 13 above, and further in view of Hunter.
Regarding claim 25, Burnett in view of Hastings discloses all the limitations as discussed above for claim 17.
Burnett/Hastings does not disclose wherein the sensor is a pressure sensor designed to detect a presence of accumulations of static fluid and the indicator is a dependent loop indicator.
Hunter further discloses the catheter comprising a pressure sensor (¶0093, 0105, 0110, and 0120) for the benefits of measuring pressure and detecting obstruction in the catheter (¶0120). Hunter further discloses the data collected by the sensor is stored in a receiving unit or a memory located within the catheter (¶0026-0027: the receiving unit or the memory located within the catheter is capable of indicating flow irregularities within the catheter sensed by the sensor; thus, the receiving unit or the memory reads on the claimed dependent loop indicator) for the benefit of providing an analysis of the signal provided by the sensor (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter of Burnett in view of Hastings by incorporating a pressure sensor and a dependent loop indicator, similar to that disclosed by Hunter, in order to measure pressure, detect obstruction in the catheter, and provide an analysis of the signal provided by the sensor, as suggested in ¶0026 and 0120 of Hunter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                 

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781